DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed December 22nd, 2020 have been fully considered but they are not persuasive.
Applicant’s argument that new claims 88-107 are allowable, as they require “a sagittal sizing guide” having a “radiopaque guide” put the claims in condition for allowance is not found persuasive.  Wapner et al. teaches these claimed structures along with their particular as outlined in detail below.
 
Claim Objections
Claim 99 is objected to because of the following informalities:  in line 2 Applicant uses the phrase “configured lock” this should read “configured to lock”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 88-100 and 102-107 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wapner et al. (WO 2009/158522).
e.g. 38) attached to the first bone (via the oblique angle into the first side, see ¶67); a second component (50) connected to the first component and configured to extend in front of (“anterior to” = in “front”) a second side of the first bone (figure 19); and a radiopaque guide (78, ¶82 “C-arm”) that corresponds to a length of a prosthesis component so that when the surgical alignment system is positioned for use on a patient, the first radiopaque object identifies a location at which a first resection of the first bone is to be performed (¶78 and ¶82-85). 	Regarding claim 89, Wapner et al. disclose that the radiopaque guide comprises a first radiopaque object (78a, figure 6) and a second radiopaque object (86, figure 6). 	Regarding claim 90, Wapner et al. disclose that the first radiopaque object comprises a linearly-extending component (78b, figure 6) configured to extend in front of the second side of the first bone (figures 6 and 20, ¶82-85). 	Regarding claim 91, Wapner et al. disclose that the first bone is a tibia (12, figures 16 and 19, ¶151). 	Regarding claim 92, Wapner et al. disclose the second radiopaque object (86) is configured to be fluoroscopically aligned with a second bone (¶82, ¶85, e.g. 14). 	Regarding claim 93, Wapner et al. disclose the second radiopaque object is beneath (posterior to = “beneath”) the first radiopaque object (figure 6). 	Regarding claim 94, Wapner et al. disclose the first bone is a tibia (12, figures 16 and 19, ¶151) and the second bone is a talus (14, figures 16 and 19, ¶151). 	Regarding claim 95, Wapner et al. disclose the first component (42) comprises e.g. 12), comprising: a body (50, figure 3); and an adjustment device (52 + 54, figure 4) configured to adjust a position of the body relative to the first bone (¶70); and a sagittal sizing guide, comprising a first component (58) configured to be attached at a first side anterior side/face of 12, figures 18-21) of the first bone to the position adjustment device; a second component (66) connected to the first component (¶77) and configured to extend in front of a second side (12e) of the first bone (figure 19); and a radiopaque guide (78, ¶82 “C-arm”) connected to the second component configured to be fluoroscopically aligned relative to at least the first bone using the adjustment device (¶78 and ¶82-85). 	Regarding claim 97, Wapner et al. disclose the radiopaque guide corresponds to a length of a prosthesis component so that when the surgical alignment system is positioned for use on a patient, the first radiopaque object identifies a location at which a first resection of the first bone is to be performed (¶78 and ¶82-85). 	Regarding claim 98, Wapner et al. disclose the body (50) comprises a slot (opening that receives the “2nd rack” and key, ¶74) and the first component (58) comprises an extension (¶74 “second rack”) configured to be inserted into the slot (¶74, ¶78, ¶82-85). 	Regarding claim 99, Wapner et al. disclose the position adjustment device further .

Allowable Subject Matter
Claims 66-67 are allowed.
Claim 101 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775